internal_revenue_service number release date index number -------------------------------------------------------- --------------------------- ------------------------------ -------------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-112979-04 date date re --------------------------- legend decedent --------------------------------- spouse ----------------------------------------- trust a ----------------------------------------------------------------------------- trust b ---------------------------------- child a ---------------- child b ------------------- date -------------------------- date ------------------------- date -------------------------- date ------------------ date ----------------------- date --------------------- year ------- year ------- year ------- year ------- year ------- amount --------------- amount --------------- amount --------------- amount ------------- attorney --------------------------- attorney ---------------------------- state ------------- dear --------------- this is in response to a letter from your authorized representative dated date and subsequent correspondence requesting an extension of time under sec_301 of the procedure and administration regulations to make an allocation of decedent’s generation-skipping_transfer gst_exemption sever a_trust and make a reverse qualified_terminable_interest_property qtip_election under sec_2652 the facts and representations submitted are summarized as follows decedent and spouse together referred to as taxpayers are residents of state a a community_property_state taxpayers established an irrevocable_trust trust a under an agreement dated date in year for the benefit of their children and grandchildren child a and child b are the trustees of trust a taxpayers also established trust b a revocable_trust on date trust b was amended and restated on date under trust a’s terms upon the death of the first of taxpayers to die the trust a corpus is to be divided into two equal shares one to be held for the benefit of child a and his issue and the other for the benefit of child b and his issue pursuant to article of trust a all income for a child’s share is to be paid annually to the child for whom it is held if the trustees consider the income insufficient the trustees may pay principal to the child as the trustees deem necessary for the health education maintenance and support of the child article also grants each child a testamentary special_power_of_appointment over the assets of the respective child’s trust that may be exercised in favor of the child’s issue the heirs of either the decedent or spouse other than the child holding the power and charities of the child’s choosing if a child does not exercise his special_power_of_appointment then upon the child’s death the trust estate is to be distributed outright to the child’s issue per stirpes in year decedent transferred cash and assets valued at amount to trust a for the year calendar_year attorney prepared and decedent timely filed form_709 united_states gift and generation-skipping_transfer_tax return reporting decedent’s transfer to trust a on the year return amount of decedent’s available gst_exemption was allocated to decedent’s transfer to trust a in year decedent transferred amount to trust a for the year calendar_year attorney prepared and decedent timely filed form_709 on the year return amount of decedent’s available gst_exemption was allocated to trust a similarly in year decedent transferred amount to trust a and for the year calendar_year attorney prepared and decedent timely filed form_709 on the year return amount of decedent’s available gst_exemption was allocated to trust a in year and year decedent again transferred amount to trust a however for the year and year calendar years both of which ended prior to date attorney did not prepare and decedent did not file a form_709 because attorney mistakenly believed that sec_2651 eliminated the possibility that trust a would be subject_to the gst tax decedent died on date in year article of trust b provides that on decedent’s death the portion of the trust b corpus includible in decedent’s gross_estate is to be divided into a marital qtip_trust and a family bypass_trust any gst tax exemption available to the decedent’s estate is to be allocated first to the assets of the family bypass_trust with the balance to be allocated to the marital qtip_trust article of trust b provides that the marital qtip_trust is to be divided into two trusts for gst tax purposes a marital qtip exempt trust and a marital qtip non-exempt trust if a portion of decedent’s gst_exemption is allocated to the marital qtip_trust and the value of the marital qtip_trust exceeds that amount trust b also provides that the reverse_qtip_election under sec_2652 is to be made as to the marital qtip exempt trust attorney prepared decedent’s form_706 united_states estate and generation-skipping_transfer_tax return decedent’s form_706 was timely filed on schedule m the executor made the election under sec_2056 to treat the property passing to the marital qtip_trust as qualified_terminable_interest_property however the marital qtip_trust was not divided no reverse_qtip_election was made and no schedule r was filed with the form_706 on date attorney contacted spouse and advised her to seek a private_letter_ruling to correct the errors on decedent’s form_706 spouse retained attorney for advice and preparation of this ruling_request you represent that had the year and year form sec_709 been properly filed for the decedent at decedent’s death gst_exemption totaling amount would have been available for allocation with respect to the year and year transfers to trust a you have requested the following rulings an extension of time is granted to allocate decedent’s gst_exemption to trust a with respect to decedent’s year and year transfers to trust a an extension of time is granted to elect to treat the marital qtip_trust as two separate trusts the marital qtip exempt trust and the marital qtip non-exempt trust pursuant to the terms of trust b and to make a reverse_qtip_election under sec_2652 with respect to the marital qtip exempt trust on date form sec_709 for year and year were filed on behalf of decedent as well as a supplemental form_706 the form sec_709 and the supplemental form_706 were prepared and filed consistent with the granting of the above-referenced ruling requests law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 disallows this deduction where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable sec_2601 imposes a tax on every generation-skipping_transfer within the meaning of subchapter_b a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with any property transferred in a generation- skipping transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowable under sec_2055 or sec_2522 with respect to such property provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2631 as in effect for decedents dying before date sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 of the generation-skipping_transfer_tax regulations sec_2652 provides in pertinent part that in the case of any trust with sec_2652 provides that for purpose of chapter the term transferor provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime is made on form_709 means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made sec_26_2652-2 provides that a reverse_qtip_election is not effective unless sec_2642 was enacted as part of the taxpayer relief act of and provides for the qualified_severance of a_trust for gst tax purposes sec_2642 is effective in the case of severances occurring after date and provides generally that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for gst tax purposes sec_2642 provides that for purposes of sec_2642 the term qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that if a_trust has an inclusion_ratio of greater than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in such case the trust receiving such fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of sec_2642 provides that the term qualified_severance includes any other severance permitted under regulations prescribed by the secretary sec_2642 provides that a severance pursuant to sec_2642 may be made at any time the secretary shall prescribe by forms or regulations the manner in which the qualified_severance shall be reported to the internal_revenue_service sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under sec_2642 the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 the requirements of sec_301_9100-3 have been satisfied therefore decedent’s executrix is granted an extension of time until date to make an allocation of decedent’s gst_exemption with respect to decedent’s transfers to trust a in year and year the allocations will be effective as of the respective dates of the transfers to trust a and the inclusion_ratio of trust a will be determined based on the value of the transfers to trust based on the facts submitted and the representations made we conclude that plr-112979-04 a as determined for federal gift_tax purposes and the amount of exemption allocated to trust a pursuant to the governing instrument of trust b the marital trust will be divided on a fractional basis into two separate shares the marital qtip exempt trust and the marital qtip non-exempt trust based on the facts presented and the representations made we conclude that the severance of the marital qtip_trust into the marital qtip exempt trust and the marital qtip non-exempt trust will be a qualified_severance under sec_2642 in addition in accordance with sec_301_9100-3 an extension of time to make a reverse_qtip_election with respect to the marital qtip exempt trust is granted until date assuming the marital qtip exempt trust and the marital qtip non-exempt trust are funded as described above the unused portion of decedent’s gst_exemption will be allocated in accordance with the rules provided in sec_2632 such that the family bypass_trust and the marital qtip exempt trust will each have an inclusion_ratio of zero and the marital qtip non-exempt trust will have an inclusion_ratio of supplemental form sec_709 and a supplemental form_706 consistent with the rulings requested herein have been filed with the internal_revenue_service center in cincinnati a copy of this letter should be forwarded to the internal_revenue_service cincinnati service_center - stop cincinnati oh for association with those supplemental forms the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal plr-112979-04 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
